Citation Nr: 0126569	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the character of the appellant's service from April 
22, 1952, to February 17, 1954, is a bar to Department of 
Veterans Affairs compensation benefits (other than health 
care benefits under chapter 17 of title 38, United States 
Code) on a new and material evidence basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant had a period of honorable active service from 
August 1950 to February 1951.  A period of active service 
from April 22, 1952, to February 17, 1954, was terminated by 
an other than honorable (bad conduct) discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that determined that the appellant 
was not insane at the time that he committed acts for which 
he received his bad conduct discharge.  In June 2001, the 
appellant gave sworn testimony at a personal hearing before 
the undersigned in Washington, D.C.  A transcript of that 
hearing is of record.  The matter is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  In May 1988, the Board concluded that the character of 
the appellant's discharge from service constituted a bar to 
VA compensation benefits (other than health care benefits 
under chapter 17 of title 38, United States Code) for the 
period from April 22, 1952, to February 17, 1954, because it 
was considered to have been under dishonorable conditions.  
The Board found that the appellant was not insane at the time 
of the offenses that led to the issuance of his other than 
honorable (bad conduct) discharge.  

2.  The evidence received since the May 1988 Board decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim that the appellant was insane 
at the time he committed the offenses resulting in his other 
than honorable (bad conduct) discharge.  


CONCLUSIONS OF LAW

1.  The May 1988 Board decision finding that the character of 
the appellant's discharge from service was a bar to VA 
compensation benefits (other than health care benefits under 
chapter 17 of title 38, United States Code) for the period 
from April 22, 1952, to February 17, 1954, because it was 
considered to have been under dishonorable conditions is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1105 (2000).  

2.  New and material evidence to reopen the appellant's claim 
that he was insane at the time that he committed the offenses 
resulting in his discharge under other than honorable 
conditions for the period from April 22, 1952, to February 
17, 1954, has been submitted, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Board disallows a claim, the disallowance becomes 
final unless the chairman determines that reconsideration is 
warranted or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104.  The Board's May 1988 decision, 
which found that the appellant was not insane when he 
committed the offenses that resulted in an other than 
honorable discharge for his period of service from April 22, 
1952, to February 17, 1954, and that such discharge is a bar 
to compensation benefits (other than health care benefits 
under chapter 17 of title 38, United States Code) is final.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
new and material evidence requirement set forth in 
38 U.S.C.A. § 5108 applies to the reopening of claims that 
were disallowed for any reason, including the character of 
the claimant's discharge.  D'Amico v. West, 209 F.3d 1322, 
1327 (Fed. Cir. 2000).  

When an application to reopen a final Board decision is 
submitted, the Board must first address the issue of whether 
new and material evidence has been received to reopen the 
claim because this determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  

New and material evidence to reopen a previously and finally 
denied claim is defined as evidence not previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

If additional evidence received in support of an application 
to reopen a previously and finally denied claim meets the 
foregoing definition of new and material evidence, the claim 
must be reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The appellant's application to reopen his claim that he was 
insane at the time of the offenses that led to his discharge 
under other than honorable conditions was received in June 
1999.  He submitted additional evidence in support of his 
application.  

The evidence before the Board in May 1988 showed that the 
service department had reported that on May 8, 1953, the 
appellant was tried and convicted by a special court-martial 
for unauthorized absences from December 8, 1952, to February 
16, 1953, and from March 15 to April 15, 1953.  On November 
10, 1953, the appellant was convicted by a special court-
martial for unauthorized absence from August 10 to October 
15, 1953.  His sentence included a period of confinement of 
four months at hard labor and a bad conduct discharge, which 
was effectuated on February 17, 1954.  

In an unappealed Administrative Decision dated in December 
1954, the RO determined that the appellant was discharged 
from his second period of service under dishonorable 
conditions.  

The service medical records for the veteran's second period 
of service show that he was hospitalized for acute 
pharyngitis from May 10 to May 20, 1952, when he was returned 
to duty well.  He was hospitalized from May 28 to October 28, 
1952, for treatment of hydropneumothorax of unknown cause.  
During hospitalization, he had fevers ranging from 101 to 102 
degrees daily.  He also developed hoarseness.  At the time of 
his discharge from the hospital, he was asymptomatic, except 
for relative dullness and diminished breath sounds over the 
right posterior chest when compared with the left.  He was 
thought to be well when discharged to duty and was found to 
be physically qualified for transfer to another duty station 
on December 5, 1952.  

On February 17, 1953, the veteran was seen at a service 
outpatient clinic with a complaint of chest pains.  It was 
reported that he had continued to complain of chest pain 
after his extended hospitalization in 1952.  A month after 
his release from the hospital, he was given orders to Corpus 
Christi, Texas, but he failed to carry them out and went on 
unauthorized absence for about 70 days.  While "over the 
hill," he had similar chest pains and had recently seen a 
civilian physician, who recommended that he return to duty.  
Currently, he had a slight cough with no evidence of rales, 
dullness or pain on respiration.  A chest X-ray from a 
civilian facility a few days earlier reportedly showed a 
blunted right costophrenic angle.  The veteran was seen on 
several follow-up visits through March 11, 1953, with 
complaints of a cold and chest pain.  He was treated 
conservatively.  

On May 2, 1953, the veteran was seen at sick call with a 
complaint of a cough.  He complained of chest pain a few days 
later, when a chest X-ray revealed a blunting of the right 
costophrenic angle and an elevation of the mid-portion of the 
right diaphragm thought to be due to adhesion from an old 
hydrothorax.  There was also a calcification in the lower 
mid-right lung field measuring about one-centimeter long by 
one-millimeter wide.  There was no appreciable change from 
the last film taken on February 18, 1953, and these findings 
were not considered disabling.  

The appellant was seen on subsequent outpatient visits in May 
and June 1953 for vague gastrointestinal complaints and 
complaints of headaches.  He was hospitalized from July 1 
through August 7, 1953, for complaints of abdominal pain.  A 
benign polyp was found in the sigmoid colon.  It was reported 
that the veteran demonstrated a definite psychogenic overlay 
during hospitalization.  He was considered to be fit for duty 
when discharged from the hospital.  In late December 1953, a 
chest X-ray was requested because of complaints of chest 
pain.  It was reported that a physical examination had been 
essentially negative.  The chest X-ray revealed a small area 
of calcific density overlying the 3rd right anterior rib.  
The lung fields were otherwise clear.  

An application for hospital treatment received in January 
1955 noted the veteran's history of treatment for pneumonia 
during his second period of service and reported that he had 
had a productive cough, chest pains and weakness ever since.  
Currently, he was weak and tired easily.  His appetite was 
poor.  He had a cough and pain in the right chest with heavy 
sputum production but without hemoptysis.  He also had pain 
upon deep inspiration.  The diagnosis was "chronic pleurisy 
- chronic bronchitis" and possible tuberculosis.  

The evidence before the Board in May 1988 included the 
appellant's testimony at a hearing on appeal at the RO, which 
the Board characterized as essentially consistent with his 
contentions.  The appellant contended that he had a severe 
alcohol problem that caused poor judgment and accounted for 
his problems during service.  He said that his alcoholism was 
ignored by the service department and that he was not 
afforded treatment for his disease.  It was contended that 
the appellant was young and essentially illiterate, despite 
an eighth-grade education.  He also claimed that he had other 
medical problems and that his parents were aged, in poor 
health, and encouraged him to get a hardship discharge.  

Also before the Board in May 1988 were recent character 
references from a VA social work service employee and two 
other persons who had known the veteran in recent years.  
These people emphasized that the veteran had changed his life 
since completing an alcohol rehabilitation program and was 
active in helping others who suffered from alcoholism.  

In December 1979, the veteran applied for review of his 
discharge to the Naval Discharge Review Board.  The resulting 
report was before the Board in May 1988.  The Review Board 
summarized the appellant's testimony by noting that the 
appellant reported having dropped out of school while in the 
eighth grade at age 16 because the teachers thought that he 
was retarded.  He stated that he used to drink his father's 
wine before school and that this slowed him down.  He 
reported that when he entered the Navy, he developed 
pneumonia in boot camp, which caused his voice to change and 
led to kidding by his shipmates.  He testified that he went 
on unauthorized absence to get away, but also because he 
would drink and not return to duty.  He also said that he 
went home because his father was sick.  He stated that after 
separation, he worked for the railroad but got laid off 
because of his poor ability to read and make up trains.  

The Review Board found that the veteran was determined to be 
in the normal range with no significant disorder, although 
immature and inadequate, on a psychiatric evaluation in 
connection with his bad conduct discharge from service.  The 
Review Board also found that the veteran had testified that 
he had drunk alcohol since boyhood and that it did not take 
much alcohol to get him intoxicated.  The Review Board also 
found that on a psychiatric evaluation in December 1953, the 
veteran indicated that he drank "an average amount."  The 
Review Board concluded that the veteran had sufficient 
education and aptitude scores to qualify for enlistment under 
the standards in effect at the time and had failed to provide 
sufficient credible evidence that his ability to serve was 
diminished by alcohol abuse.  The Review Board decided that 
the veteran's discharge should remain unchanged and that the 
characterization of his service as having been under 
conditions other than honorable was fully warranted.  

The Board in May 1988 found that the veteran was discharged 
under other than honorable conditions for a period of service 
from April 22, 1952, to February 17, 1954, due to three 
unauthorized absences totaling more than five months in less 
than a one-year period.  The Board further found that his 
actions constituted willful and persistent misconduct and 
that he was not insane at the time of his offenses and that 
his misconduct could not otherwise be excused for reasons 
such as age or ill health.  The Board therefore concluded 
that the character of his discharge constituted a bar to VA 
compensation benefits for the veteran's second period of 
service because it was considered to have been issued under 
dishonorable conditions.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.12 (2000).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
someone who has served "in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable."  Under 38 C.F.R. 
§ 3.12(d)(4), a discharge under other than honorable 
conditions for willful and persistent misconduct will render 
a claimant ineligible for veterans' benefits.  See Struck v. 
Brown, 9 Vet. App. 145, 152 (1996).  

The appellant does not dispute VA's conclusion that the acts 
that led to his discharge under other than honorable 
conditions are, on their face, the type of acts that 
constitute "willful and persistent misconduct."  However, 
pursuant to 38 U.S.C.A. § 5303(b) (West 1991) and its 
implementing regulation, 38 C.F.R. § 3.354(b), a service 
member who is insane at the time of the acts that led to an 
other than honorable discharge retains eligibility for 
veterans benefits.  The appellant principally contends that 
he was insane at the time of the acts that led to his 
discharge under other than honorable conditions and should 
thus retain his eligibility for compensation benefits.  

Section 3.354(a) of title 38, Code of Federal Regulations, 
provides as follows:  

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  

The Court of Appeals for Veterans Claims has interpreted the 
definition of insanity in section 3.354(a) as providing three 
independent bases for a finding of insanity, each basis being 
interpreted by the Court as "due to a disease."  Zang v. 
Brown, 8 Vet. App. 246, 253 (1995).  The acts leading to the 
discharge and the insanity must occur simultaneously.  
Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  The 
determination whether insanity existed at the relevant time 
is factual, and the Court will not overturn a factual 
determination of the Board if there is a plausible basis in 
the record to support it.  Id., at 448-49; Zang, 8 Vet. 
App. at 254.  

In June 2001, the appellant testified that during his second 
period of service, he was in a coma and hospitalized for six 
months.  He said that he had pneumonia and a collapsed right 
lung and that he now has residuals, including memory loss, 
from these inservice events.  He testified that as a result 
of his hospitalization, "something changed in me."  
(Transcript at p. 5).  He said that he had always worked and 
had drunk before this.  He said that after his 
hospitalization, his voice changed and he just wanted to 
hide.  He said that some people started teasing him.  The 
appellant testified that "the only thing that would help me 
was drinking.  That alcohol was the medicine after that."  
He said that he was not able to work without drinking.  
"[T]hat was medicine to me."  He stated that his had been 
"a rough life up until 17 years ago when I got some help at 
the VA to stop drinking."  The veteran appeared to suggest 
that his claimed insanity set in after he had a fever of 105 
degrees that persisted during service.  The appellant 
suggested that his current treating physicians believe that 
what he has now, that psychological testing might show, could 
have resulted from the illness he was treated for in service.  
The appellant testified that he could not work "after 
that."  He indicated that he was now retired and on Social 
Security.  He reported that he had had a good job with the 
railroad but that "I had to quit on account of getting 
sick."  (Trans. at 10.)  The appellant further testified 
that working for the railroad involved working outside in 
conditions of rain and snow and that "of course it would 
come back.  Chronic pleurisy or something."  (Trans. at 12).  

The appellant also testified that he was not treated for a 
psychiatric disorder during service, although he said that 
when he was discharged from his second period of service, he 
was found to be "inadequate and immature."  (Trans. at 12-
13.)  (The representative said that this characterization was 
from the Discharge Review Board.)  

During each of his periods of unauthorized absence, the 
appellant said that he returned to his residence, stayed home 
and helped his father.  He further testified:  

I drank.  The only time I felt anything 
was when I was drinking.  But when I was 
drinking I wanted to hide.  And I was 
never like that because I worked at 
construction work when I was 10 years 
old.  And I always wanted to be in the 
service or to that railroad [sic].  And I 
accomplished that but I couldn't keep it, 
neither one.  I mean after that sickness.  

The appellant indicated that he always drank his father's 
wine but that he always worked.  

Included in the evidence received since May 1988 is the May 
1999 statement of a "Detox Physician" at VA Medical Center 
(VAMC), Martinsburg, West Virginia, who reported that VA had 
been treating the appellant for alcoholism and depression for 
years without knowing the full extent of his abrupt 
personality change, which occurred during and following a 
nearly fatal inservice lung infection that persisted for six 
months.  The physician seemed to indicate that the behavioral 
changes induced by this lengthy illness included isolation 
and fear of people.  The appellant reportedly was ashamed 
about his voice change and constantly drank.  In addition to 
receiving two special courts-martial, the appellant 
reportedly was never able to perform any duties, became 
disoriented, and wandered around the country after being 
assigned to Corpus Christi.  The physician stated that the 
appellant presented a picture of an individual who had 
undergone a personality change due to a general medical 
condition that was not recognized at the time.  It was 
reported that he subsequently became an alcoholic, recovered, 
and had been unstable and unproductive, even when sober, for 
15 years.  The physician said that the veteran lost every job 
he tried and that he was hurt on one job in Maryland and had 
lived on compensation from that injury.  The physician's 
opinion appears to have been based on a review of the 
evidence of record.  He added that psychological testing was 
available at VAMC Martinsburg.  

In a statement dated in June 2000, the same VA physician said 
that in reviewing the veteran's record, it became apparent 
that he had had a personality change at the time of his 
hospitalization at Bainbridge, Maryland, while serving in the 
Navy in April 1952.  There, said the physician, he suffered a 
drastic chest infection with coma lasting for many days.  
Primary atypical pneumonia led to hydropneumothorax.  Upon 
discharge, a psychologist had noted that he was "immature 
and inadequate," while on enlistment he had been described 
as "mature for [his] age" and "a good worker" by employers 
and family.  The physician was of the opinion that the reason 
for this change was not discovered until recently because the 
veteran had amnesia about the episode.  In addition, the 
veteran became very depressed and lost jobs and family.  He 
began to drink excessively, which was blamed for his 
problems.  After 16 years of sobriety in AA, he is still 
depressed, with a short attention span and a poor employment 
record.  He still has amnesia about the 1952 hospital stay, 
even when the records are reviewed with him.  

Evidence received since the May 1988 Board decision, 
principally the evidence of the VA "Detox physician," 
provides a basis for suggesting that the appellant exhibited 
due to disease, a more or less prolonged deviation from his 
normal method of behavior during his second period of service 
as to constitute insanity as defined in 38 C.F.R. § 3.354(a).  
In determining whether newly submitted evidence is material, 
the Board is guided by the pronouncement of the United States 
Court of Appeals for the Federal Circuit that the veterans' 
benefits system is a "uniquely pro-claimant" system.  That 
court has held that although not every piece of new evidence 
is material, some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's disability, even where it will not 
eventually convince the Board to alter its decision.  Hodge 
v. West, 155 F.3d at 1363.  Here, the disability is the 
appellant's claimed insanity at the time of the offenses that 
led to his discharge under other than honorable conditions.  

The newly submitted evidence, when considered in connection 
with evidence previously of record, must certainly be 
regarded as so significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  As this evidence is 
new and material, it follows that the claim that the 
appellant was insane at the time that he committed the 
offenses resulting in his discharge under other than 
honorable conditions for the period of service from April 22, 
1952, to February 17, 1954, must be reopened.  


ORDER

New and material evidence to reopen the appellant's claim 
that he was insane at the time that he committed the offenses 
resulting in his discharge under other than honorable 
conditions for the period of service from April 22, 1952, to 
February 17, 1954, has been submitted.  To this extent, the 
appeal is granted.  


REMAND

Although new and material evidence has been submitted with 
respect to the appellant's insanity claim, there remained 
until recently the question of whether the reopened claim was 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  See, 
e.g., Winters v. West, 12 Vet. App. 203, 206-7 (1999).  
However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  The Act's implementing regulations were 
recently published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Among other things, the law and regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  On 
remand, the RO must ensure that all of the development and 
notification requirements of the Act are complied with.  

Moreover, the record is incomplete.  The report of the Naval 
Discharge Review Board refers to a December 1953 psychiatric 
evaluation in connection with the appellant's bad conduct 
discharge that does not seem to be of record and may be 
included with his service personnel records.  Moreover, it is 
not clear that all of the appellant's service medical records 
have been obtained; the record contains an oblique indication 
that the appellant's service medical records may have been 
archived under two different service numbers.  It also 
appears that there are relevant VA records that have not been 
obtained.  The appellant testified that he was receiving 
treatment from at least three different VA physicians or 
psychologists at the VAMC Martinsburg.  He said that he had 
undergone psychological testing that is not of record, 
although he did not seem to know what his current psychiatric 
diagnosis was.  

The representative characterized the appellant's testimony as 
indicating that there was an underlying medical reason, which 
had yet to be ascertained and for which he was receiving 
treatment and testing, for a personality change during 
service that was due in part to the illness he incurred in 
service, as well as to his drinking.  The representative 
suggested that it had yet to be determined how the 
appellant's drinking interacted with his inservice illness.  

The representative concluded by pointing to medical evidence 
that was being generated by VAMC Martinsburg, where the 
appellant continued to receive counseling and further 
testing.  The representative argued that there was "a 
possible medical underpinning to the alcoholism which is 
prevalent in the record."  The representative indicated that 
there were medical records that had not been obtained and 
requested that the case be remanded to the RO to obtain those 
records if the Board felt that they were required.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  It is therefore necessary to 
associate these reports with the record in order to equitably 
adjudicate this appeal.  

In addition, the record indicates that the appellant filed a 
petition with the Board for Correction of Naval Records 
(BCNR) in 1999, seeking to upgrade his discharge to 
honorable.  The petition was dated in June 1999 and was 
docketed before BCNR under Docket # [redacted].  The theory 
advanced in the petition is essentially the same as that 
claimed in this appeal.  The result of that petition is not 
of record.  The Board observes that an honorable discharge or 
a discharge under honorable conditions issued by the BCNR is 
final and conclusive on VA.  38 C.F.R. § 3.12(e).  The action 
of the BCNR sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of § 3.12.  Id.  (The appellant's 
bar in this case is under paragraph (d)(4) of 38 C.F.R. § 
3.12 for willful and persistent misconduct.)  

Under these circumstances, the Board is of the opinion that 
further development of the record is required prior to final 
appellate disposition.  Accordingly, this case is hereby 
REMANDED to the RO for the following action:  

1.  The RO should contact the BCNR and 
attempt to secure the appellant's BCNR 
file (Docket # [redacted]), or copy thereof, 
including any decision that the BCNR has 
made on the appellant's June 1999 
petition to upgrade his discharge to 
honorable for his second period of active 
service.  If a copy of the BCNR file 
cannot, for any reason, be obtained, the 
RO should request that the BCNR advise 
what decision, if any, has been made 
regarding the appellant's petition for 
upgrade, and that response should be 
recorded in writing and associated with 
the claims file.  

2.  If the BCNR has denied the 
appellant's petition for upgrade of his 
other than honorable (bad conduct) 
discharge:  

a.  The RO should attempt to secure 
the appellant's service personnel records 
through official channels and associate 
them with the claims file.  

b.  The RO should make another 
attempt to secure the appellant's 
complete service medical records through 
official channels and associate them with 
the claims file.  In doing so, the 
service medical records should be 
requested under both Service number  
[redacted] and Service number [redacted].  

c.  The RO should undertake all 
necessary development to obtain and 
associate with the claims file all 
outstanding pertinent medical records 
from the VAMC Martinsburg, including any 
pertinent reports of psychological 
testing and psychiatric treatment.  These 
records would appear to have been 
generated after February 1998 (the date 
of the most recent VA outpatient records 
on file).  The appellant may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so.  

d.  The RO should also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are satisfied.  

e.  Following completion of the 
requested development and any further 
indicated development, the RO should 
adjudicate on a de novo basis the 
appellant's claim that he was insane at 
the time that he committed the offenses 
resulting in his discharge under other 
than honorable conditions for the period 
of service from April 22, 1952, to 
February 17, 1954.  

f.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

